
	

114 S1293 IS: To establish the Department of Energy as the lead agency for coordinating all requirements under Federal law with respect to eligible clean coal and advanced coal technology generating projects, and for other purposes.
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1293
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2015
			Ms. Heitkamp (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish the Department of Energy as the lead agency for coordinating all requirements under
			 Federal law with respect to eligible clean coal and advanced coal
			 technology generating projects, and for other purposes.
	
	
		1.Coordination of clean coal and advanced coal technology generating projects
 (a)Definition of eligible projectIn this section, the term eligible project means— (1)any project undertaken to install and operate an advanced carbon capture and storage technology or carbon capture utilization and storage technology at a new or existing steam generating unit; or
 (2)any project designed to increase the efficiency of converting coal to useful energy or to a feedstock for the manufacture of other products.
 (b)Lead agencyThe Department of Energy shall be the lead agency for the purposes of coordinating all requirements under Federal law with respect to eligible projects, including any requirements of—
 (1)the Clean Air Act (42 U.S.C. 7401 et seq.); (2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (4)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (5)the Safe Drinking Water Act (42 U.S.C. 300f et seq.). (c)ScheduleIn carrying out subsection (b), the Secretary of Energy shall establish a schedule for all Federal authorizations with respect to each eligible project, including by—
 (1)setting binding intermediate milestones and deadlines to ensure expeditious completion of all proceedings and final action on all Federal authorizations relating to the eligible project;
 (2)requiring that all permit decisions and related environmental reviews under applicable Federal law shall be completed not later than 1 year after the date on which a complete application for each environmental review is submitted, or as soon as practicable thereafter; and
 (3)coordinating, to the maximum extent practicable, any State permitting and environmental requirements.
 (d)Memoranda of understandingTo streamline and expedite review of Federal authorizations for eligible projects, the Secretary of Energy shall—
 (1)enter into memoranda of understanding with applicable Federal agencies; (2)facilitate a pre-application review process with applicable Federal agencies; and
 (3)consolidate all environmental reviews of the eligible project into a single environmental review document.
 (e)Judicial reviewWith respect to an application for Federal authorization relating to an eligible project, the applicable Federal circuit court may review and remedy—
 (1)any failure by a Federal agency to complete action on the application by the date that is 1 year after the date on which the complete application was submitted to the agency; and
 (2)any issuance of an action or order by a Federal agency with respect to the application that is inconsistent with applicable Federal law.
